Citation Nr: 0514552	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-15 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
and recurrent thrombophlebitis of the right lower extremity, 
currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased evaluation for varicose veins 
and recurrent thrombophlebitis of the left lower extremity, 
currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO continued the two 40-percent 
ratings assigned to the service-connected varicose veins and 
recurrent thrombophlebitis.  By that same rating action, the 
RO denied entitlement to TDIU.


REMAND

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001 VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Review of the record discloses that while the RO informed the 
veteran of the VCAA via telephone and in a follow-up letter 
on May 23, 2001, he has not been adequately informed of the 
information and evidence necessary to substantiate his 
increased evaluation claims.  See 38 U.S.C.A. § 5103.  (A May 
2003 Report of Contact reflects that on May 23, 2001, the RO 
advised the veteran of the evidence needed to substantiate a 
service connection claim.)  On remand, the RO should ensure 
that the veteran is advised as to what is required to 
substantiate his claims for increased ratings for service-
connected varicose veins and recurrent thrombophlebitis of 
the right and left lower extremities. 

On a VA Form 21-8940, Veterans Application For Increased 
Compensation Based On Unemployability, received by the RO in 
February 2002, the veteran indicated that he had received or 
was expecting to receive disability retirement benefits.  The 
Board notes that records showing disability, particularly if 
used to decide a claim for disability retirement, may be 
pertinent to a pending VA claim for TDIU.  Consequently, the 
Board must defer action on all claims at issue in this 
appeal.  VA must obtain all disability retirement records as 
identified by the veteran.  See 38 C.F.R. § 3.159(c)(2) 
(2004); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board also notes that the veteran has reported 
participating in VA vocational rehabilitation from June to 
September 2001 (see VA Form 21-8940, received by the RO in 
February 2002.)  Following a review of the claims folder, it 
does not appear that records pertaining to the veteran's 
vocational rehabilitation have been requested or obtained.  
These records should be obtained prior to appellate review as 
they may be pertinent to the veteran's claim for TDIU.

Finally, the Board notes that the veteran underwent a VA 
examination in August 2003.  The examiner concluded that the 
veteran was unemployable.  Several reasons were given for the 
veteran's unemployability, foremost of which was that the 
veteran experienced significant pain in his feet due to 
service-connected thrombophlebitis.  Coronary artery disease 
and residuals of a cerebral vascular accident were also 
identified as factors in the veteran's inability to work, but 
the examiner concluded that the foot symptoms due to 
thrombophlebitis contributed to his unemployability as least 
as much as the non-service-connected disabilities.  However, 
the examiner provided no definite opinion on the question of 
whether service-connected disabilities alone caused 
unemployability.  Further medical opinion evidence on this 
point should be obtained.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims folder the veteran's VA 
vocational rehabilitation training 
folder.

2.  The RO should review the claims 
folder and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2004) 
concerning the veteran's claims for 
increased evaluations for service-
connected  varicose veins and recurrent 
thrombophlebitis of the right and left 
lower extremities.  The veteran should be 
specifically told of the information or 
evidence he should submit, if any, and of 
the information or evidence that VA will 
yet obtain, including another medical 
opinion.  38 U.S.C.A. § 5103(a) (West 
2002).  The veteran should also be asked 
to submit all pertinent information or 
evidence in his possession.  38 C.F.R. 
§ 3.159 (2004).  

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected varicose veins and 
recurrent thrombophlebitis of the right 
and left lower extremities since 
September 2003.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
have not been previously secured, and 
associate them with the claims folder.  

4.  The veteran should be asked about the 
receipt of disability retirement 
benefits.  If he has received any such 
benefits or if any sort of claim for such 
benefits has been filed with another 
agency or former employer, records 
related to such a claim for benefits 
should be sought.  A copy of any decision 
for or against such a claim should also 
be sought.  

5.  After the requested development has 
been completed, another VA examination 
should be scheduled so that the current 
severity of all three service-connected 
disabilities can be adjudged.  (If the 
examiner who conducted the August 2003 
examination is available, the examination 
should be scheduled with him.)  Findings 
necessary to apply pertinent rating 
criteria should be made.  The examiner 
should be asked to provide an opinion as 
to the effect of only the veteran's 
service-connected disabilities (varicose 
veins with thrombophlebitis of each lower 
extremity and amputation of the right 
third toe) on his ability to work.  

6.  In addition, the RO should ensure 
that the new notification requirements 
and development procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), as well as the regulations 
found at 38 C.F.R. § 3.159 (2004), are 
fully satisfied.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

